IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID C. KLING,                            : No. 17 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
BRIAN V. COLEMAN, COMMONWEALTH             :
OF PENNSYLVANIA, AND JUDGE                 :
THOMAS H. KELLEY, VI,                      :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Petition for Extraordinary Relief are

DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.